HOFFMAN, Judge
ORDER
AFTER further considering plaintiff’s motion submitted on December 8, 1970 under 4 V.I.C. § 284 and 4 V.I.C. § 285 (disqualification of judge) in light of his memorandum in support thereof filed on March 23, 1971 pursuant to this Court’s Order dated March 10,1971, the same is hereby denied.
The Court is of the opinion that the grounds set forth for disqualification (i.e. that this Court previously heard a criminal matter in Traffic Court allegedly arising out of the same circumstances upon which the present civil action is based and there found the defendant, Scott Weiner, Not Guilty) are legally insufficient to support disqualification. The cases cited by plaintiff’s counsel in his memo*193randum dated March 22, 1971, have been read and appear inapposite to the facts in this case.
Here there is no showing of bias or prejudice which would preclude either party in the instant litigation from obtaining a fair and impartial trial from this Court. In the absence of such a showing the fact that a Court has made previous rulings involving a party is immaterial to the issue of whether or not the Court should presently disqualify itself. Knoll v. Socony Mobil Oil Company 369 F.2d 425 (1966). See also annotation in 21 A.L.R.3d p. 1369, Disqualification of Judge for Having Decided Different Case Against Litigant.
This case is now peremptorily set for trial on July 14, 1971, at 10:00 a.m. at Part II. If the defendant fails to comply with this Court’s Order dated March 10, 1971, requiring him to serve and file answers to written interrogatories on or before April 28, 1971, plaintiff may make appropriate application to this Court for a deferred trial date or such other relief as may be deemed proper.